DETAILED ACTION
	This action is responsive to applicant’s communication filed 09/27/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Due to the amendments, the objection to claims made in the prior office action for minor informalities has been withdrawn.

	Applicant’s arguments regarding the prior art have been fully considered but are respectfully moot due to the new grounds for rejection necessitated by the amendment.

	Applicant argues at the end of Page 9 of the remarks that Tsai does not teach completion of a payment “without asking the user for payment credentials at the time of purchase” since Tsai prompts a user to choose a payment account during the transaction. The examiner respectfully disagrees. The examiner interpreted the “saved wallet information” discussed in Paragraph 84 of Tsai as payment credentials. Since the wallet information is already saved, the user does not have to enter payment credentials at the time of purchase and merely has to choose which account they want to complete the transaction with. Choosing an account is not the same as providing credentials. Nevertheless, due to the amendment “through credits assigned by the at least a first 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Buron (US 8,458,053 B1) in view of Barton (US 2013/0036355 A1) and further in view of Tsai (US 2013/0151352 A1) and Flather (US 2006/0089843 A1).

	Regarding Claim 1, Buron discloses a computing system comprising:
a memory (See viewer 170 in Fig. 1 and column 2, lines 30-45; “A client 170 executes a browser 171 to view digital content items and can connect to the front end server 140 via a network 180 ... The client 170 may include a variety of different computing devices. Examples of client devices 170 are personal computers, digital assistants, personal digital assistants, cellular phones, mobile phones, smart phones or laptop computers”. One of ordinary skill in the art would understand a client as described here would include a memory.)
a processor in communication with the memory (See viewer 170 in Fig. 1 and column 2, lines 30-45; ‘A client 170 executes a browser 171 to view digital content items and can connect to the front end server 140 via a network 180 ... The client 170 may include a variety of different computing devices. Examples of client devices 170 are personal computers, digital assistants, personal digital assistants, cellular phones, mobile phones, smart phones or laptop computers”. One of ordinary skill in the art would understand a client as described here would include a processor in communication with the memory.)
wherein the computing system is in communication with at least a first third party server that provides at least a first website (See Fig. 1 showing client 170 in communication via network 180 with front end server 140 for video hosting website 100; and column 1, line 59- column 2, line 45; “FIG. 1 illustrates a system architecture of an embodiment of a video hosting website 100. As shown in FIG. 1, the video hosting website 100 includes a video serving module 110, an ingest module 115, a Click-to-Buy module 120, a video analysis module 130, a front end server 140, a user database 150, a video database 155, a Claims/Policy database 152, a video metadata/rules database 154, and an item database 190. Many conventional features, such as firewalls, load balancers, application servers, failover servers, site management tools and so forth are not shown so as not to obscure the features of the system. A suitable website for implementation of the system is the YOUTUBE.TM. website… A client 170 executes a browser 171 to view digital content items and can connect to the front end server 140 via a network 180... The browser 171 can include any application that allows users of client 170 to access web pages on the World Wide Web”. Figure 1 further shows a third party website 175 with embedded video 178 in network communication with the video hosting website 100. See Column 9 Lines 5-20: “As shown in FIG. 1, videos can also be shown in embedded players 178 that are embedded on third party web sites 175. Thus, rights holders can monetize not only videos that are played on a shared video site, but can also monetize videos that are played on large numbers of other sites”. The computing system would be a client device that hosts the third party website 175, which is in network communication with the external video hosting website 100.)
the processor operable to execute: a multimedia player module that plays or presents multimedia files for a first user device when visiting the at least a first website via a network (See Figs. 3A-3D showing a video player presenting videos, which are multimedia files; and column 2, lines 46-55; "The browser 171 can include any application that allows users of client 170 to access web pages on the World Wide Web. Suitable applications are Microsoft Internet Explorer, Netscape Navigator, Mozilla Firefox, Apple Safari, Google Chrome, or any application adapted to allow access to web pages on the World Wide Web, including applications executed on mobile devices. The browser 171 can also include a video player (e.g., Flash.TM. from Adobe Systems, Inc.), or any other player adapted for the video file formats used in the video hosting website 100”. As the videos are being served by video hosting website and viewed via a browser, it is clear that the multimedia files are being presented while visiting that at least first website. Also, Fig. 6 shows more explicitly a video being viewed in a webpage when visiting a website, in this case YouTubeTM. As discussed above, the video may be hosted on third party websites 175, as well (See Figure 1).)
a user interface module that provides one or more user interfaces for the multimedia player module, wherein the user interface module provides an overlay that exists on top of or over a multimedia file presented by the multimedia player module without obscuring viewing of the multimedia file by the first user device, wherein the overlay provides information about the multimedia file being presented and provides the first user device with the ability to purchase an item associated with the multimedia file (See Figs. 3A-3D showing overlays 302-302’, respectively. The overlays provide

a user interaction module that receives information provided by the user interface module and interprets user interactions by the first user device with the one or more user interfaces, wherein a select type of user interaction allows a user an option to purchase the item… wherein the first user device comprises a checkout function (See column 4, line 61 - column 5, line 3; “Continuing with FIG. 2, if the viewer clicks or otherwise selects the BUY button the viewer is sent 214 to a BUY page of the retailer associated with the retailer selected by the user. For example, if the viewer selects iTix as a retailer, from among the multiple retailers available, the viewer will be forwarded to a buy page owned, controlled, or specified by iTix when he clicks the BUY button 340. In one embodiment, this page is on a server controlled by the retailer. In other embodiments, this page is on a server controlled by the video site”. In order for anything 
a database interface module that interfaces, via the network, with an external computing system comprising a user database and a multimedia database (See Fig. 1 showing viewer 170 including browser 171 that interface, via the network, with video hosting website 100 which comprises a user database 150 and a video database 155, which is a multimedia database. A third party website 175 with embedded browser video 178 interfaces, via the network, with the video hosting website 100 in a similar manner. Thus, the viewer or third party website interfaces with the external system, and it must have a module for doing this.)
wherein the external computing system is not the first third party server (“videos can also be shown in embedded players 178 that are embedded on third party web sites 175. Thus, rights holders can monetize not only videos that are played on a shared video site, but can also monetize videos that are played on large numbers of other sites” Column 9 Lines 5-20. See Figure 1: the third party website 175 is clearly separate from the external system 100 and they are in network communication with each other. Furthermore, the viewer 170 would view videos from websites hosted by client devices, which are separate from the system 100, whether they are the “shared video site” or the third party websites 175.)
wherein the multimedia database stores information about the multimedia files and information associated with the item (“The video database 155 is used to store the 
...wherein in response to the checkout function the database interface module transmits purchase information associated with the first user to the external computing system, wherein the database interface module receives information associated with the first user and contents of the first online shopping list from the external computing system (See column 8, lines 16-20; “If a viewer follows a BUY link and makes a purchase, the retailer site that sells the item is able to identify the viewer/buyer and returns 512 data on the buying activities resulting from the clickthrough”. In order for the user to make a purchase form the external commuting system, purchase information must be sent to the external computing system, including a shopping list (the item to be bought), and information associated with the user must be received if the system is able to identify the viewer/buyer.)
a multimedia creation and management module that receives new multimedia files and manages those multimedia files (See column 3, line 48- column 4, lines 26 describing receiving new multimedia files and managing and storing them.) 
wherein the first user device directs the multimedia creation and management module to do one or more of: create a video or audio file that is provided to the computing system and stored within the multimedia database; and change or modify one or more of a multimedia file and the metadata associated therewith (See column 6, line 60- column 7, line 21 describing changing and modifying tags and labels, which are metadata associated with a multimedia file.)
wherein the user interface module creates the first website associated with the computing system (See Figs. 3A-3D and 6 showing websites displayed by the user interface. There must be a user interface module that creates these displays, and therefore is creating the website associated with the computing system)
and wherein the user interface module is operable to do one or more of: embed multimedia files into the first third party server; communicate, including translating and interpreting when necessary, messages to or from the third party server; and provide for other communications to and from the third party server (e.g., see Fig. 6 showing link 608; column 7, lines 1-3; "A link 608 can be used to embed the video in an embedded player”; and column 9, lines 4-5; “As shown in FIG. 1, videos can also be shown in embedded players 178 that are embedded on third party web sites 175”. Thus, Buron teaches the ability to embed multimedia files into third party servers. Also see column 3, lines 48-50; “To upload videos to the video hosting website 100, an uploader 176 connects to the front end server 140 via the network 180.” This is describing uploading to the third party server that is providing the website, which is a way of embedding the video in the server. Also see Column 9 Lines 12-20” “In various embodiments, the video hosting site transmits Click-to-Buy data to the video player on browser 171 or browser 178 in various ways.” The browser 178 is an embedded browser on a third party website, which receives information from the video hosting site (external system).)
Buron does not explicitly teach wherein the purchase of the item is completed within the overlay without asking the user for payment credentials at the time of purchase… wherein the purchase comprises adding the item to a first online shopping list… wherein in response to the user adding the item to the first online shopping list the database interface module transmits information associated with the first user and the item to the external computing system.
However, Barton, which is similarly directed to making purchases via a multimedia player, teaches wherein the purchase of the item is completed within an overlay (See Fig. 5 showing a buy overlay in which a purchase is completed in the overlay by the user entering their information and clicking submit; and paragraph 0073; “when the user clicks on a user interface element that causes them to reach the milestone (e.g. "DONATE NOW"), a "form" is provided them to enter appropriate and relevant information (see component 300 in FIG. 5). When they enter the information, validation is performed within the CPO (see processing steps 100-1200 in flowchart 15) and if all the data is valid, the information is sent to a network-based server to which the CPO has access. This is typically the VLS but does not have to be. This server is called the Milestone Processing Server (MLS) and is responsible for processing the user's request and storing whatever relevant information (see FIG. 300 in FIG. 8). For example, if the user enters credit card information, name, address, phone number, etc., the CPO sends this information to the MLS where the transaction is either completed successfully (or not). Appropriate information is provided to the user (e.g. "Thanks for 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the online system for purchasing content from a media player containing interactive overlays disclosed by Buron by enabling the purchase to be completed within the overlay as taught by Barton. One would have been motivated to make such a combination because Barton teaches that it would enhance video to allow secure transactions (see paragraph 0030). Furthermore, such a combination would improve the user experience by providing a more convenient interface that does not redirect their browsing session.
While Barton teaches completing the purchase within the overlay, Buron in view of Barton do not teach wherein the purchase comprises adding the item to a first online shopping list… wherein in response to the user adding the item to the first online shopping list the database interface module transmits information associated with the first user and the item to the external computing system.
However, Tsai, which is directed to interactive in-video shopping, teaches wherein the purchase comprises adding the item to a first online shopping list… wherein in response to the user adding the item to the first online shopping list the database interface module transmits information associated with the first user and the item to the external computing system (See paragraph 0085; “If the identified consumer has saved shipping addresses, the ecommerce server may auto fill shipping addresses during 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the online system for purchasing content from a media player containing interactive overlays taught by Buron in view of Barton by incorporating the previously saved wallet information and the user shopping list in communication with the server taught by Tsai. One would have been motivated to make such a combination because Tsai teaches that it would provide a significant increase in a customer base for a business entity (see paragraph 0010). Such a combination would also improve the user experience by keeping record of the items the user wishes to purchase, as well as their payment information, saving the user time.
While Tsai teaches saving payment credentials for future purchases (Paragraphs 0050-52 and 0084) and thus not requiring the user to enter payment credentials at the time of purchase for future purchases, Buron in view of Barton and Tsai do not explicitly teach completing the purchase within the overlay through credits assigned by the at least a first website without asking the user for payment credentials at the time of purchase.
However, Flather, which is directed to methods for allowing a user to purchase items related to multimedia the user is viewing (Paragraphs 0021-22), teaches through credits assigned by the at least a first website without asking the user for payment credentials at the time of purchase (“these products could all be tied in to a database able to communicate with the database used for login that enables the media programs. The individual buying the product may not even need to enter any information during the whole process if they have credit card information on file with the database, or if they have a positive "credit balance" or if an auto-pay system has been enacted with the media provider or the individual's service provider” Paragraph 0052. A user can complete a purchase of an item without needing to enter payment information if they have a positive credit balance in their account associated with the website. Also see Paragraph 0034, which further discusses the use of credits.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the online system for purchasing content from a media player containing interactive overlays taught by Buron in view of Barton and Tsai by allowing the user to complete the purchase through the use of credits without having to enter payment credentials at the time of purchase as taught by Flather. Since Flather is similarly directed to a purchasing system connected to a multimedia player, the combination would yield predictable results. Furthermore, Flather (Paragraph 0022) teaches that such a combination would allow the user to easily purchase items related to the content they are watching “without the need to keep entering their payment details or address information, as this information will already be contained in a database record emanating from a login procedure and/or a session cookie containing electronic identifiers unique to the user”. Use of credits or otherwise completion of a 

Regarding Claim 2, Buron in view of Barton, Tsai, and Flather further teaches wherein the user interaction module responds to a user interaction within the user interface and to an event sent to the computing system from the user device or the first third party server (Buron, See column 4, lines 44-50; “Initially, a viewer selects a current video 300 to be played and the video begins playing 200. In one embodiment, after a predetermined period of time, e.g., 15 seconds, the viewer is given an opportunity to purchase an item associated with the current video. In one embodiment, an overlay 302 appears on the bottom of the video. FIG. 3a shows an example of such an overlay 302”).

Regarding Claim 3, Buron in view of Barton, Tsai, and Flather further teaches an identifier module that identifies the multimedia file presented by the multimedia player module (Buron, See column 6, line 39; “In FIG. 4, the uploaded video is identified 406. This can be done, for example, via analysis engine 130 using fingerprint matching against a collection of reference videos using any known method. A video can also be identified by supplied metadata, such as a title, author, running time, etc., for example when the video is received from a trusted uploader”. If the video is identified, there must be an identifier module to perform the identification.)
a reroute module that reroutes information received by the third party server to the first user device (Buron, See Figs. 3A-3D and 6 showing information, such as 
and an embed module that embeds multimedia files into the first third party server (Buron, See Fig. 6 showing link 608; column 7, lines 1-3; "A link 608 can be used to embed the video in an embedded player”; and column 9, lines 4-5; “As shown in FIG. 1, videos can also be shown in embedded players 178 that are embedded on third party web sites 175”. Thus, Buron teaches the ability to embed multimedia files into third party servers. Also see column 3, lines 48-50; “To upload videos to the video hosting website 100, an uploader 176 connects to the front end server 140 via the network 180.” This is explicitly describing uploading to the third party server that is providing the website, which is a way of embedding the video in the server. There must be a module to perform the embedding.)

Regarding Claim 4, Buron in view of Barton, Tsai, and Flather further teaches wherein the identifier module is configured to access a multimedia file database and metadata associated with the multimedia files presented by the multimedia player module (Buron, See column 3, lines 33-47; “These requests are received as queries by the front end server 140 and provided to the video serving module 110, which is responsible for searching the video database 155 for videos that satisfy the user queries and providing the videos to the users. The video serving module 110 supports  fielded data for a video, including its title, description, metadata, author, category and so forth".)

Regarding Claim 5, Buron in view of Barton, Tsai, and Flather further teaches wherein the reroute module can perform one or more of the following: rerouting the first online shopping list to and from the external computing system; and rerouting information from the first third party server to a second third party server to embed content onto the second third party server (Tsai, See Fig. 2 showing a request for a shopping session being sent from the third party server, webpage server A, resulting in a request to the webpage server N; and paragraphs 0048-0049; “the consumer establishes a listed trigger event resulting in a request from the consumer device to webpage server A (203). The software plug-in creates a connection between the consumer appliance and the ecommerce website residing on webpage server N (204). After brokering the connection, a bi-directional, interactive session is in progress wherein the consumer may provide input and get returned results including confirmation of purchase after a successful multi-step transaction process carried out by the consumer through initial interaction with interactive components in the video and subsequent interaction with components invoked at the point of the video run point (webpage server A) or with additional interactive components served by webpage server N to the consumer during the active session. Trigger events may include events that happen automatically as a result of video player performance, and those that are invoked by the consumer using player controls”. The input that triggers a request for a shopping session is a shopping cart request.)
Buron in view of Barton with those of Tsai to achieve the claim limitations. One would have been motivated to make such a combination because Tsai teaches that it would provide a significant increase in a customer base for a business entity (see paragraph 0010). As described by Tsai (paragraphs 0048-49), a more interactive experience would be provided, improving the user experience.

Regarding Claim 6, Buron in view of Barton, Tsai, and Flather further teaches wherein the user interface module is configured to determine which information received from the first user device is sent to the reroute module (Buron, See column 4, lines 51-67; “Overlay 302 includes an image 310 associated with the video, a list 320 of upcoming concerts by the video artist, a menu 330, such as a drop-down menu, that allows the viewer to select a retailer for the concert tickets, and a BUY button 340. Overlay 302 also includes previous and next buttons 350. Continuing with FIG. 2, if the viewer clicks or otherwise selects the BUY button, the viewer is sent 214 to a BUY page of the retailer associated with the retailer selected by the user. For example, if the viewer selects iTix as a retailer, from among the multiple retailers available, the viewer will be forwarded to a buy page owned, controlled, or specified by iTix when he clicks the BUY button 340.” Thus, the user interface module must determine when information received from the first device is rerouted. In this case, the input to the menu for choosing the retailer doesn't reroute information; however, selecting the "BUY" button  party selected in the dropdown menu. Something must determine which of these inputs causes rerouting).

Regarding Claim 7, Buron in view of Barton, Tsai, and Flather further teaches wherein the embed module can perform one or more of the following: accept embedded information and place or encode the embedded information into the first third party sever or the first website; and send or provide a file for embedding in a second or subsequent third party server (Buron, See Fig. 6 showing link 608; column 7, lines 1-3; "A link 608 can be used to embed the video in an embedded player”; and column 9, lines 4-5; “As shown in FIG. 1, videos can also be shown in embedded players 178 that are embedded on third party web sites 175”. Thus, Buron teaches the ability to embed multimedia files into third party servers. Also see column 3, lines 48-50; “To upload videos to the video hosting website 100, an uploader 176 connects to the front end server 140 via the network 180.” This is explicitly describing uploading to the third party server that is providing the website, which is a way of embedding the video in the server).

Regarding Claim 8, Buron in view of Barton, Tsai, and Flather further teaches wherein the user database does one or more of storing, managing, and retrieving information associated with one or more users (Buron, See column 4, lines 27-35; “The user database 150 maintains a record of all registered users of the video hosting website 100. Registered users include rights holders 185 and/or users who simply view videos on the video hosting website 100. Each rights holder 185 and/or individual user 
and the multimedia database does on or more of storing, managing, and retrieving information associated with the multimedia file (Buron, See column 4, lines 16-26; “The video database 155 is used to store the ingested videos. The video database 155 stores video content and associated metadata provided by their respective content owners. Each uploaded video is assigned a video identifier (ID) when it is processed by the ingest module 115. In addition to the video ID, the video files have associated metadata such as artist, video title, label, genre, time length, and geo-restrictions that can be used for data collection or content blocking on a geographic basis. More or fewer items of metadata may be associated with video files at the discretion of the implementer”.)

Regarding Claim 9, Buron in view of Barton, Tsai, and Flather further teaches wherein the first third party server is associated with a social media website or application (Buron, See column 2, lines 2-4; “A suitable website for implementation of the system is the YOUTUBE™ website, found at www.youtube.com”. YOUTUBE is a social media website).

Regarding Claim 10, Buron in view of Barton, Tsai, and Flather further teaches wherein the user interaction module receives biographic information, geographic information, or social media information relating to one or more users of the first user device (Tsai, See paragraph 0067; “information about the consumer may be solicited during an interactive session for the purpose of completing transactions or servicing the consumer. Information may be gathered during the process of video interaction such as identifying the consumer by name, gathering contact information”. This is biographic and geographic information).
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Buron in view of Barton with those of Tsai to achieve the claim limitations. As taught by Tsai, such a combination would be used “for the purpose of completing transactions or servicing the consumer” (paragraph 0067), improving the user experience by tailoring it to the user. Furthermore, Tsai teaches that it would provide a significant increase in a customer base for a business entity (see paragraph 0010). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pliska (US 2010/0279766 A1), which has been previously cited, teaches a one-click to buy method for users already registered with a third party service, and thus would also teach completion of a transaction without requiring credentials at the time of purchase. (¶ 33, 44, 48)
Low (US 2012/0239529 A1) teaches a video overlay for purchasing content items, including saving third party payment information and adding 
Lenahan (US 2013/0117262 A1) teaches a payment system that allows users to accumulate a proprietary currency, such as “points”. (¶ 52)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.R.O./Examiner, Art Unit 2173                                                                                                                                                                                                        

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173